DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of PEG diacrylates as the crosslinker and nonionic monomers,  claims 1-4, 6-10 and 13-19  in the reply filed on 5 February 2021 is acknowledged.
Claims 5, 11-12 and 20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0264325A1 (Atkins).
Regarding claims 1, 4, 6, 9, 10 and  14-19, Atkins teaches a method for enhanced oil recovery comprises injecting into the subterranean formation an aqueous composition comprising crosslinked polymer microparticles ([0080], [0084], [0085], [0087], [0091] and [0093]).
Atkins teaches that the polymeric microparticles comprises nonionic monomers such as acrylamide ([0040] and [0070]), which meets the claimed nonionic monomers,  and labile crosslinkers that  can be degraded by heat/temperature increase  in the subterranean formation ([0014], [0038] and [0053]), wherein  the preferred labile crosslinkers include  water soluble PEG 200 diacrylate (MW ~ 302) and PEG 400 diacrylate (MW ~ 502) ([0038]), both  have molecular weight under 800 g/mole and meet the claimed crosslinker.
Atkins teaches that the labile crosslinker is present in about 100 ppm to 50,000 ppm based on the weight of the monomers ([0038]), which is equivalent  to about 23 ppm  to 11,500 ppm in mole relative to the number of monomers calculated by the examiner based on the PEG 200 diacrylate and acrylamide monomer, or 14 ppm to 7,000 ppm in mole relative to the number of monomers calculated by the examiner based on the PEG 400 diacrylate and acrylamide monomer, which encompasses the claimed amount. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the labile crosslinker at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 2, Atkins teaches preparing the polymer microparticles using an inverse emulsion process ([0043]), adding the microparticles to injection water([0087]),  adding the injection water into the subterranean formation or producing well, sweep the reservoir and recovering hydrocarbon fluids ([0004], [0036], [0087]-[0089]).
Regarding claim 3, Atkins teaches that the crosslinker type is based on the temperature both near the injection well and deeper into the formation ([0058]). 
Regarding claim 7, while teaching different labile crosslinkers ([0038] an d[0056]), Atkins does not expressly teaches the polymer microparticles comprise at least two different labile crosslinkers, however, at the time of the invention it would have been obvious to a person of ordinary skill in the art to include at least two different labile crosslinkers since it has been held that it is prima facie obviousness to combine two components,  each of which is taught by the prior art to be useful for the same purpose,  i.e., two labile crosslinkers, in order to forma third composition to be used for the same purpose. See MPEP 2144.06(I), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), In re Crockett, 279 F2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
Regarding claim 8, Atkins teaches absence of non-labile crossliner in the  polymer microparticles ([0042]).
Regarding claim 13, Atkins teaches that polymer microparticles have an average particle size of about 0.1 to 3 microns ([0043]), which meets the claimed size. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768